Citation Nr: 1545702	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Upon initial consideration of this case in April 2014, the Board denied the claim on appeal. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the April 2014 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR later that month, and the claim has returned to the Board.  The Board remanded the claim again in April 2015 for additional development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an initial compensable rating for bilateral hearing loss.

As noted, in December 2014, the Court issued an order to vacate the April 2014 Board decision and remand the issue for additional consideration.  In this regard, the JMR directed, in relevant part, that the Board remand the claim so that the Veteran could be afforded an adequate VA audiological examination, which provides a "full description of the effects of disability upon the [Veteran]'s ordinary activity."  38 C.F.R. § 4.10 (2015).  Specifically, the JMR found the March 2012 VA examination report, conducted in conjunction with the Veteran's claim for an increased rating, to be an inadequate basis upon which to base a denial of benefits.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (Board has a duty to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); Green v. Derwinski, 1 Vet. App. at 124 (remand is appropriate where the BVA relied on an inadequate medical examination).

The JMR noted that the March 2012 VA examiner failed to "fully describe the functional effects caused by a hearing disability in his or her final report" as required by Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  Specifically, as to functional limitation, the examination report noted only the Veteran's report that the hearing loss disability impacts the ordinary conditions of his daily life, including his occupational functioning, because he "[c]an't carry on conversations," he has difficulty hearing on the phone, and he "seem[s] to mumble."  See also February 2014 Brief of Appellant (noting the Veteran's contention that his hearing loss disability is affecting his normal daily activities and his ability to function independently).  No further medical assessment of the functional limitations imposed by his hearing loss was provided.  Accordingly, the JMR found that the examiner "did not fully describe the effects on Appellant's daily life" and instead elicited only information that the Veteran, "as a layperson, would have thought was important, which may not be the same as what a doctor might consider to be functional effects on a claimant's occupational functioning and daily activities."  See December 2014 Joint Motion for Remand.  Therefore, because more specificity than that provided by the March 2012 VA examiner was required, remand for additional medical clarification was warranted.  See Martinak, 21 Vet. App. at 455; see also 38 C.F.R. § 19.9 (2015) ("If further evidence, clarification of the evidence, ... or any other action is essential for a proper appellate decision, a Veterans Law Judge...  shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.").

Given the above, and the fact that the Veteran's most recent VA examination had been conducted three years previously, the Board remanded the matter in April 2015.  The Board specifically requested that the examiner fully describe the functional effects caused by the Veteran's hearing loss disability-including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56   (holding that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The examiner was informed that the requested opinion on the functional and occupational effects of his bilateral hearing loss disability must take into consideration the Veteran's competent complaints of decreased functioning.  Finally, the Board clearly stated that a mere recitation of the Veteran's reported symptomatology and functional limitation would be insufficient.

In June 2015, the Veteran underwent the requested VA examination.  The examiner conducted a full audiological examination; however, in the section eliciting information regarding the functional effects of the Veteran's hearing loss, the examiner did not provide an adequate response.  Specifically, the examiner stated that the Veteran reported that voices and speech "seem mumbled" and that "there is a lack of clarity when hearing speech."  Additionally, the examiner noted that the Veteran "[t]ends to turn up volume on TV."  

As discussed above, the Court vacated the previous Board decision and remanded precisely because the previous examination had not properly discussed the functional impact of the Veteran's hearing loss and merely noted the Veteran's lay statements regarding the functional impact of his hearing loss.  Despite the specific instructions to do so, the June 2015 examiner did not provide an adequate analysis of the functional impact of the Veteran's hearing loss on his daily life.  

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, although the April 2015 VA examiner conducted a full examination and noted the Veteran's own perceived functional effects of his hearing loss, the examiner did not adequately address the Board's inquiries.  Given the above, a remand for an opinion to assess the overall function effect of the Veteran's service-connected hearing loss is required. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, return the file to the April 2015 VA examiner, if available, in order to obtain an addendum opinion to clarifying the functional impact of the Veteran's hearing loss on his daily life.  If the examiner deems necessary, schedule the Veteran for another VA examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the opinion.  The VA examination report should indicate that this has been accomplished. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

* In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability-including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56   (holding that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The requested opinion on the functional and occupational effects of his bilateral hearing loss disability must take into consideration his competent complaints of decreased functioning; a mere recitation of the Veteran's reported symptomatology and functional limitation is insufficient.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.
 
3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




